Case: 6:20-cr-00004-CHB-HAI Doc #: 63 Filed: 03/02/21 Page: 1 of 5 - Page ID#: 175

                                                                          Eastern District of Kentucky
                                                                                 F LED
                                                                               MAR O2 2021
                             UNITED STATES DISTRICT COURT                           AT LONDON
                             EASTERN DISTRICT OF KENTUCKY                        ROBERT R CARR
                                                                             CLERK U.S. DISTRICT COURT
                                  SOUTHERN DIVISION
                                        LONDON

      CRIMINAL ACTION NO. 6:20-CR-4-REW-HAI

      UNITED ST ATES OF AMERICA                                                       PLAINTIFF


      V.                                 PLEA AGREEMENT


      AMOS SPARKMAN                                                                DEFENDANT



             1. Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will enter

      a guilty plea to the Indictment. The Indictment charges a violation of 18 U.S.C. § 2251 (a),

      Production of Child Pornography. Restitution to the victim of the Defendant's relevant

      conduct is mandatory pursuant to 18 U.S.C. §§ 2259, 3663 , and 3663A, and the amount

      will be determined by the Court.

             2. The essential elements of the Indictment are:

                    (a) The Defendant knowingly employed and used a minor to engage in
                    sexually explicit conduct for the purpose of producing a visual depiction of
                    that conduct; and

                    (b) The visual depiction was transmitted using any means and facility of
                    interstate and foreign commerce or in or affecting interstate and foreign
                    commerce.

             3. As to the Indictment, the United States could prove the following facts that

      establish the essential elements of the offense beyond a reasonable doubt, and the

      Defendant admits these facts:
                   Case: 6:20-cr-00004-CHB-HAI Doc #: 63 Filed: 03/02/21 Page: 2 of 5 - Page ID#: 176




                                            (a) In October of 2019, in Whitley County, in the Eastern District of
                                     Kentucky, the Defendant engaged in an online conversation with the Victim via
                                     Snapchat. Snapchat is an internet based social media platform that allows users to
                                     publically or privately communicate via the internet. The Defendant's Snapchat ID
                                     was "sparkdeeeznuts 1." The Defendant convinced the Victim to meet the
                                     Defendant in-person in Whitley County via Snapchat.                                    J ~JZ..
                                         (b) In October of 2019, the Defendant engaged in sexual acts, including 3              lZ-12.\
                                 vaginal intercourse with the Victim, including on the same day the Defendant first           .   DC
                                 made electronic contact with the Victim via Snapchat. At the time of the sexual acts ":J         ~
                           cl'   the Victim was a minor, who had not obtained the age of 18 years and the Defendant         J     ~   ~f
ot
    ~ \/\d..e.o <c..e.fJ(! 1
     ~ n.e.... V, c:n <Y7
'i)eS rtM'(Y)'<''j cr<o..\
                                °]
                                 knew the Victim to be a minor. T-he Defuncfant videe reeerded the -¥iet+m
                                perfurrHi;:ig oral sex oi:1 the De:f.:em;liiu~. The Defendant maintained this video on his
                                 cellular phone. This video was a= sent to the Vistirs';:; cellular phone using a
                                                                                                                            A:)
                                                                                                                              /   ~
                                                                                                                                       /
-sex O'f""\ 4½e_                 telecommunicat_ion network.                            'be~e.v--d.o...m'~                 '3     ~   /Ji (
1) +e v.d,.o...'I"'\~ v..,a es, C.'\ e..o3-ed u.., , ~ ~ e..
    er_        .l    1..•-       4.      The United States will argue that the statutory punishment for Count One is
1)e. -rlY'o..0.V"'\7      ~

~-nCI\Nkd'J e · imprisonment for not less than 25 years and not more than 50 years. The United States

~ V~~~elieves the Defendant has a prior qualifying sex offense conviction, specifically KRS
p( e...\I\ CJ\.)6, \. ~
ck -cc..uss e_d               510. 120, Sexual Abuse 2nd Degree of a Minor, and therefore the Defendant is subject to
fY"\0-. ~\   "5
 <c..ue....h o._              the above enhanced statutory punishment. The Defendant reserves the rjght to argue that
     \/icle..o .
                              his prior conviction for KRS 510.120, Sexual Abuse 2nd Degree of a Minor, is not a prior

                              qualifying sex offense conviction and therefore the statutory punishment for Count One is

                              imprisonment for not less than 15 years and not more than 30 years. Both parties agree that

                              the statutory punishment for Count One is a fine of not more than $250,000 and a term of

                              supervised release of not less than 5 years and not more than Life. A mandatory special

                              assessment of $100 applies and an additional special assessment of $5 ,000 applies pursuant

                              to 18 U.S.C. § 2259A(a). The Defendant will pay these assessments to the U.S. District

                              Court Clerk as directed by the Cou1t.


                                                                           2
Case: 6:20-cr-00004-CHB-HAI Doc #: 63 Filed: 03/02/21 Page: 3 of 5 - Page ID#: 177




             5. Pursuant to Rule l l(c)(l)(B), the United States and the Defendant recommend

      the following sentencing guidelines calculations, and they may object to or argue in favor

      of other calculations. This recommendation does not bind the Court.

                   (a) The latest version of the United States Sentencing Guidelines (U.S.S.G.)
             Manual that is in effect at the time of sentencing shall be used to dete1mine the
             Defendant's guideline range.

                    (b) Pursuant to U.S .S.G. § 3El .1 and unless the Defendant commits another
             crime, obstructs justice, or violates a court order, decrease the offense level by
             2 levels for the Defendant's acceptance of responsibility. If the offense level
             determined prior to this 2-level decrease is level 16 or greater, the United States will
             move at sentencing to decrease the offense level by 1 additional level based on the
             Defendant's timely notice of intent to plead guilty.

             6. No agreement exists about the Defendant's criminal history category pursuant to

      U.S.S.G. Chapter 4.

             7. The Defendant will not file a motion for a decrease in the offense level based on

      a mitigating role pursuant to U.S.S.G. § 3B 1.2 or a departure motion pursuant to U.S.S.G.

      Chapter 5, Parts I-I or K.

             8. The Defendant waives the right to appeal the guilty plea and conviction. The

      Defendant reserves the right to appeal the sentence. Except for claims of ineffective

      assistance of counsel, the Defendant also waives the right to attack collaterally the guilty

      plea, conviction, and sentence.

             9. The Defendant understands that, by pleading guilty, he will be required to register

      as a sex offender upon his release from prison as a condition of supervised release pursuant

      to 18 U.S.C. § 3583(d). The Defendant also understands that, independent of supervised

      release, he will be subject to federal and state sex offender registration requirements and

                                                     3
Case: 6:20-cr-00004-CHB-HAI Doc #: 63 Filed: 03/02/21 Page: 4 of 5 - Page ID#: 178




     that those requirements may apply throughout his life. The Defendant will be required to

     register with the sex offender registration agency in Kentucky and shall also register with

     the sex offender registration agency in any state or other jurisdiction where he resides, is

     employed, or is a student. The Defendant understands that he shall keep his registration

     current and shall notify the sex offender registration agency or agencies of any changes to

     his name, place of residence, employment, student status, or other relevant information.

     The Defendant shall comply with requirements to periodically verify in person his sex

     offender registration information. The Defendant understands that he will be subject to

      possible federal and state penalties for failure to comply with any such sex offender

      registration requirements. The Defe ndant fm1her understands that, under 18 U.S.C. §

     4042(c), notice will be provided to certain law enforcement agencies upon his release from

     confinement following conviction.

              I 0. The Defendant will forfeit to the United States all interest in the property listed

      in the forfeiture allegation of the Indictment and will execute any documents necessary for

      this forfeiture. The Defendant agrees that this prope11y is subject to forfeiture because a

      nexus exists between the property and the offense, as set out in the forfeiture allegation of

      the Indictment.

             11 . If the Defendant violates any part of this Agreement, the United States may

      void this Agreement and seek an indictment for any violations of federal laws, and the

      Defendant waives any right to challenge the initiation of additional federa l charges.




                                                     4
Case: 6:20-cr-00004-CHB-HAI Doc #: 63 Filed: 03/02/21 Page: 5 of 5 - Page ID#: 179




             12.     This document and the supplement contain the complete and only Plea

     Agreement between the United States Attorney for the Eastern District of Kentucky and

      the Defendant. The United States has not made any other promises to the Defendant.

             13. This Agreement does not bind the United States Attorney's Offices in other

      districts, or any other federal, state, or local prosecuting authorities.

             14. The Defendant and the Defendant's attorney acknowledge that the Defendant

      understands this Agreement, that the Defendant's attorney has fully explained this

     Agreement to the Defendant, and that the Defendant's entry into this Agreement is

      voluntary.


                                                           ROBERT M. DUNCAN, JR.
                                                           UNITED STA TES ATTORNEY



             Date: c). /
                      r
                           a b 1/ a /              By:    - ~~:;__......::,__ ____s_ _ _ _           -==-- ---,..
                                                            enna E. Reed
                                                           Assistant United States Attorney


                                                                      ~            ('
                                                            /·-0   / \/ \'-- )-
                                                            \__J / Y I V ,,7 ---
                                                                                   y ,J,') ..,--' )'1.-L---
                                                                                   ,-,
                                                                                                      -,
                                                           Amos Sparkman - '
                                                           Defendant



             Date:    j -J3- D l                           Samuel Castle
                                                                          r;l/4~
                                                                             ~-
                                                           Attorney for Defendant




                                                      5
